02/08/2021
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                 Assigned on Briefs December 16, 2020 at Knoxville

       SREDRICK (CEDRIC) CORTAVIOUS WOODRUFF v. STATE OF
                           TENNESSEE

                 Appeal from the Circuit Court for Henderson County
                          No. 17-140-3 Kyle C. Atkins, Judge
                      ___________________________________

                           No. W2019-01895-CCA-R3-PC
                       ___________________________________


The petitioner, Sredrick (Cedric) Cortavious Woodruff, appeals the denial of his post-
conviction petition, arguing the post-conviction court erred in finding he received the
effective assistance of counsel prior to and during his guilty plea hearing. After our review
of the record, briefs, and applicable law, we affirm the denial of the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
ROBERT L. HOLLOWAY, JR., JJ., joined.

Michael Thorne, Lexington, Tennessee, for the appellant, Sredrick (Cedric) Cortavious
Woodruff.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Jody Pickens, District Attorney General; and Alfred L. Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

I.      Guilty Plea Hearing

       A Henderson County grand jury indicted the petitioner for six drug-related charges
committed on three separate days in July 2015. More specifically, the indictment charged
the petitioner with one count of the sale and one count of the delivery of 0.5 grams or more
of cocaine for actions committed on July 9, 10, and 13, 2015, in violation of Tennessee
Code Annotated section 39-17-417.

       While incarcerated and before pleading guilty to the drug-related charges, the
petitioner assaulted several Henderson County correction officers. As a result, the
petitioner was charged with nine counts of aggravated assault on February 1, 2018. The
State addressed the petitioner’s drug charges and pending aggravated assault charges
during a plea hearing on May 21, 2018.

        At the outset of the plea colloquy, the petitioner stipulated to the facts as contained
in the indictments which provided that the petitioner unlawfully and knowingly sold and
delivered 0.5 grams or more of cocaine on July 9, 10, and 13, 2015. The petitioner
acknowledged that he was under oath, was not under the influence of drugs or alcohol, and
did not suffer from any disabilities that would prevent him from understanding the
proceedings. The petitioner also acknowledged he was waiving his rights to a trial by jury,
to confront witnesses against him, and to present witnesses in his defense. The petitioner
testified he was satisfied with the representation of trial counsel and had no concerns or
complaints about counsel’s representation. He understood that he faced a potential range
of punishment of eight to thirty years, and that by pleading guilty, the convictions could
enhance any future sentence. The petitioner affirmed he spoke with trial counsel about the
strengths and weaknesses of his case, discovery, possible defenses, and the positives and
negatives associated with going to trial and entering a plea. Trial counsel answered all of
his questions, and he affirmed he was not forced to plead guilty.

       The petitioner then pled guilty to the three separate drug violations committed on
July 9, 10, and 13, 2015, for which he received an effective sentence of nine years. As a
condition of his plea agreement in the drug cases, the petitioner and the State agreed the
petitioner, once indicted, would be allowed to plead guilty to the aggravated assault charges
in exchange for a six-year sentence that would run concurrently with the petitioner’s nine-
year sentence for the drug offenses.

        After finding the petitioner was knowingly and voluntarily entering his pleas, the
trial court accepted all the terms of the petitioner’s agreement, including the agreement
related to the aggravated assault charges. The trial court then found the petitioner guilty of
three counts of the sale and delivery of 0.5 grams or more of cocaine, sentencing him to
the agreed upon nine-year sentence.

II.    Post-Conviction Hearing




                                             -2-
      The petitioner subsequently filed a pro se “Motion for Plea Renounce.”1 The post-
conviction court treated the motion as a petition for post-conviction relief and appointed
counsel. An evidentiary hearing was held on September 20, 2019, during which trial
counsel and the petitioner both testified.

        Trial counsel testified she had been a Henderson County Assistant Public Defender
since November 2017. Prior to the plea hearing, trial counsel met with the petitioner at
least three times at the Henderson County Jail. She received discovery in the petitioner’s
drug-related cases and discussed the discovery evidence with the petitioner. The discovery
consisted of the Tennessee Bureau of Investigation’s lab reports, “still shots from videos”
showing the petitioner’s face, and investigative reports. Trial counsel testified the “still
shots” did not depict a hand-to-hand transaction or an actual exchange of narcotics or
money.

       Trial counsel explained that the petitioner’s cousin was originally indicted on the
drug charges but that the charges were dismissed due to mistaken identity. After the
charges against the petitioner’s cousin were dismissed, a confidential informant involved
with the drug transaction was shown a picture and video of the petitioner and identified the
petitioner as the seller of the drugs. Trial counsel filed a motion to suppress the confidential
informant’s identification of the petitioner; however, she chose not to pursue a hearing on
the matter after the petitioner received the aggravated assault charges.

        The additional aggravated assault charges led to a change in trial counsel’s strategy
for the petitioner’s case. Trial counsel explained that she chose not to pursue a hearing
regarding the identification of the petitioner because the case law was not in the petitioner’s
favor. Additionally, in order to limit the petitioner’s exposure to a high sentence should he
go to trial on both the drug and aggravated assault charges, trial counsel pursued a plea
agreement that disposed of both with concurrent sentences for the numerous charges the
petitioner faced. Trial counsel believed it was in the petitioner’s best interest to accept a
plea deal that covered all his pending charges and reduced his sentencing exposure. She
stated that in hindsight, she would not have done anything different regarding this decision.

       Trial counsel explained that plea negotiations for both the drug and aggravated
assault charges occurred prior to the guilty plea hearing. The State’s first plea offer on the
drug charges was for a total effective sentence of twelve years at thirty-five percent. Trial
counsel was able to reduce the offer to an effective nine-year sentence. She discussed the
plea deal, the circumstances of the case, and the potential of success at trial with the
petitioner. She testified that it was the petitioner’s decision to plead guilty and that he did
so with full knowledge of his rights and the facts of the case.

       1
           The petitioner’s Motion for Plea Renounce is not included in the record on appeal.
                                                   -3-
       Trial counsel testified that the plea hearing transcript accurately reflected that the
petitioner was fully advised of his rights, was satisfied with counsel’s representation, and
made a knowing and intelligent decision to plead guilty. Trial counsel noted that the
petitioner never indicated a lack of understanding of his rights prior to entering the plea.
Finally, trial counsel testified she was prepared to go to trial if the petitioner had refused
the State’s offer. The plea hearing transcript was then entered into evidence.

       The petitioner testified that trial counsel forced him to accept the nine-year offer.
The petitioner met with trial counsel on three occasions, but he was not aware of the
potential plea agreements until the day he accepted the State’s offer. He claimed trial
counsel told him to take the offer because the State was not going to make another offer
given the petitioner’s pending aggravated assault charges. According to the petitioner, he
would have gone to trial had he not felt forced to enter a plea.

        The petitioner believed the State did not have enough evidence to prove he was the
proper suspect in the drug case. The petitioner explained that the “still shots” that allegedly
placed him at the crime scene were in black and white and did not reveal a clear image of
his face. While admitting a confidential informant identified him as the seller, the
petitioner believed this identification was improper because the informant identified the
petitioner from a video and a single photograph and was not given a six-photographic
lineup. The petitioner asked trial counsel to file a motion to suppress the informant’s
identification.

        The petitioner testified that he was wrongfully accused of the drug crimes and asked
the court to set aside his guilty plea and grant a motion for new trial. He explained that
trial counsel incorrectly stated he was a Range II offender due to the pending aggravated
assault charges, which led him to plead guilty. However, at the time he entered his guilty
pleas, the petitioner was a Range I offender because he only had one prior felony. The
petitioner understood his sentence would be greater if he went to trial and was convicted
as a Range II offender.

       The petitioner acknowledged he received a Notice of Intent to Seek Enhanced
Punishment prior to entering his pleas. The notice showed that the State sought to have
the petitioner sentenced as a Range II offender. The petitioner believed the State was
attempting to enhance his sentence using a conviction that occurred after the drug sales in
this case. The notice was entered into evidence.

       The petitioner recalled telling the trial court that he had plenty of time to discuss his
case and the State’s offer with counsel and that he was satisfied with trial counsel’s
representation. The petitioner explained that he did not lie to the trial court when he made
                                             -4-
these statements but was “trying to do what’s best for me.” He affirmed that the trial court
explained his rights and that he was familiar with his rights because of his past experience
with the criminal justice system. The petitioner admitted he made the decision to plead
guilty and understood the terms of the plea. The petitioner admitted to committing
aggravated assault and, as such, only wished to withdraw his guilty plea with respect to the
drug charges.

       After its review of the evidence presented, the post-conviction court denied relief,
and this timely appeal followed.

                                         Analysis

       On appeal, the petitioner argues he was “forced” to enter guilty pleas and was
misinformed about his offender status. Specifically, the petitioner contends his pleas were
not knowing or voluntary because trial counsel did not provide accurate advice about the
applicable sentencing ranges for the drug and aggravated assault charges. He further
argues that but for trial counsel’s erroneous conclusions and representation, he would not
have entered guilty pleas. The State contends the petitioner failed to establish any basis
for post-conviction relief, and the post-conviction court properly denied the petition. Upon
our review, we agree with the State.


        The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996).
This Court will not reweigh or reevaluate evidence of purely factual issues. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial court’s
application of the law to the facts is de novo, with no presumption of correctness. See Ruff
v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel
presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
Thus, this Court reviews the petitioner’s post-conviction allegations de novo, affording a
presumption of correctness only to the post-conviction court’s findings of fact. Id.; Burns
v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that the
standard for determining ineffective assistance of counsel applied in federal cases is also
applied in Tennessee). The Strickland standard is a two-prong test:
                                            -5-
               First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

        A guilty plea must be knowingly, voluntarily, and intelligently entered in order to
be valid. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010). The court must determine
whether the guilty plea evidences a voluntary and informed decision to pursue a guilty plea
in light of the alternative options available to the defendant. Id. In the context of a post-
conviction challenge to a guilty plea, both prongs of the Strickland test must be met.
Garcia v. State, 425 S.W.3d 248, 256 (Tenn. 2013). Thus, to successfully challenge his
guilty plea, the petitioner must show counsel’s performance was deficient, and he “must
establish a reasonable probability that, but for the errors of his counsel, he would not have
entered the plea.” Adkins v. State, 911 S.W.2d 334, 349 (Tenn. Crim. App. 1994) (citing
Hill v. Lockhart, 474 U.S. 52, 59 (1985)); Garcia, 425 at 257 (Tenn. 2013).



                                             -6-
        At the evidentiary hearing, the petitioner testified he met with trial counsel three
times prior to entering his guilty plea. He reviewed the discovery and went over the plea
agreement with counsel. The petitioner understood there was a potential misidentification
issue regarding the proper defendant for the drug charges when he entered his guilty pleas.
He also testified that during his guilty plea hearing he told the trial court that he was
satisfied with trial counsel’s representation, that he understood his rights and the facts and
circumstances surrounding his case, and that he was entering his pleas free from coercion.
However, the petitioner relied on trial counsel’s determination that he would be sentenced
as a Range II offender because of his pending aggravated assault charges. He claimed he
would have gone to trial had trial counsel properly informed him of his status as a Range I
offender. Trial counsel testified that the State’s original offer was for twelve years as a
Range I offender and that she negotiated the offer down to an effective nine-year sentence,
which disposed of both his drug and aggravated assault charges. She explained that the
petitioner’s aggravated assault charges impacted her defense strategy, noting she would
have pursued the motion to suppress the confidential informant’s identification of the
petitioner had he not also faced charges for aggravated assault. Trial counsel noted the
petitioner’s sentence would have been higher had he gone to trial because the potential
sentence for aggravated assault was substantially higher than the potential sentence for the
drug convictions. As a result, trial counsel pursued a plea deal that allowed the drug and
aggravated assault charges to run concurrently for an effective nine-year sentence.

        Though the petitioner argues his guilty plea was entered unknowingly and
involuntarily due to trial counsel’s misinformation, the record does not support his claim.
Rather, the record shows the trial court and trial counsel explained the nature and
consequences of the petitioner’s guilty plea, including the charges against him and the
penalties he faced both in going to trial and accepting the plea offer. The record
demonstrates that, at the time the petitioner entered his guilty pleas, he understood he
would serve a nine-year sentence for the drug charges, which would run concurrently with
his pending aggravated assault charges. The post-conviction court found the petitioner was
part of the plea negotiations process and entered his pleas knowingly and voluntarily after
reviewing the discovery and meeting with counsel multiple times. The post-conviction
court also found the petitioner failed to present evidence to show trial counsel’s
representation was deficient or prejudicial. The petitioner failed to offer any evidence that
preponderates against the post-conviction court’s characterization of the knowing and
voluntary nature of his guilty pleas. See Tidwell, 922 S.W.2d at 500. Accordingly, the
record supports the post-conviction court’s finding that the petitioner entered knowing and
voluntary guilty pleas.

       The post-conviction court also found that trial counsel’s decision to pursue a plea
deal was reasonable because the petitioner would, in fact, have faced a substantially higher
sentence if convicted as a Range II offender. The Notice of Enhancement presented at the
                                            -7-
post-conviction hearing affirmed trial counsel’s theory and showed the State intended to
request an enhanced punishment given the petitioner’s record and pending aggravated
assault charges. In effect, the petitioner was able to dispose of the drug charges and nine
aggravated assault charges for which he received an effective sentence of nine years. The
petitioner failed to offer any evidence that preponderates against the post-conviction
court’s finding that trial counsel “perform[ed] within the range of competence expected of
attorneys in the community and under the constitution of the United States and the State of
Tennessee.” See Tidwell, 922 S.W.2d at 500. As a result, the petitioner is unable to prove
trial counsel was ineffective and is not entitled to relief.

                                       Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.




                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                           -8-